Citation Nr: 0811999	
Decision Date: 04/10/08    Archive Date: 04/23/08

DOCKET NO.  06-11 124A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of 
malaria.

2.  Entitlement to separate 10 percent ratings for the 
service-connected bilateral tinnitus.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

The veteran and his spouse




ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from January 1969 to April 
1970.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a May 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.  The RO denied, in pertinent part, service 
connection for residuals of malaria, and granted service 
connection for bilateral tinnitus and assigned an initial 10 
percent rating.  The veteran's initial May 2005 Notice of 
Disagreement (NOD) included the issue of service connection 
for malaria, but did not include disagreement with the 
initial 10 percent rating assigned for the tinnitus.  
However, in subsequent statement received in August 2005, the 
veteran expressed disagreement with the single 10 percent 
rating assigned for the service-connected bilateral tinnitus.  
The veteran specifically referred to the Court of Appeals for 
Veterans Claims decision in Smith v. Nicholson, 19 Vet. App. 
63 (2005).  It appears that because Smith was appealed to the 
Federal Circuit, the RO held the tinnitus issue in abeyance 
and did not issue a Statement of the Case as to that issue 
after receiving the veteran's August 2005 NOD with regard to 
whether he was entitled to separate 10 percent ratings for 
each ear for the service-connected bilateral tinnitus.  The 
Federal Circuit ultimately decided the matter in Smith v. 
Nicholson, 451 F.3d 1344 (Fed. Cir. 2006); however, the Board 
does not currently have jurisdiction to address the issue 
because the veteran has still not yet received a Statement of 
the Case as to the issue of whether the veteran is entitled 
to separate 10 percent ratings for his service-connected 
bilateral tinnitus.

In May 2007, the veteran testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO.  
A transcript of his testimony is associated with the claims 
file.  

In a September 2007 Board decision, the issues of service 
connection for malaria and entitlement to an initial 
compensable rating for the service-connected tinnitus were 
remanded back to the RO via the AMC (Appeals Management 
Center) for additional development.  The AMC subsequently 
returned the case to the Board without completion of the 
development requested in the September 2007 remand.  It 
appears that the AMC meant to forward the case to the RO for 
issuance of a Manlincon SOC as to the tinnitus issue, but the 
case was mistakenly routed back to the Board instead.  As 
such, the issues of service connection for residuals of 
malaria and whether the veteran is entitled to separate 10 
percent ratings for the service-connected bilateral tinnitus 
are once again addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


REMAND

The veteran seeks service connection for residuals of 
malaria.  At his personal hearing in May 2007, the veteran 
testified that he was assigned to a gunboat on the river for 
two years during service where he was exposed to all kinds of 
mosquitoes and potential malaria.  The veteran further 
testified that he was confined to quarters for 30 days, and 
had been diagnosed by a Navy corpsman with malaria; he was 
prescribed antibiotics and ordered to bed for 30 days.  There 
is no notation of a malaria diagnosis in the service medical 
records because he was in a remote location during that time 
and there was no hospital.  The veteran reported that he has 
experienced continued symptoms of night sweats and shaking 
since his return from Vietnam.  The veteran believes that 
these are residuals of malaria.

In light of the veteran's testimony, the veteran should be 
afforded a VA examination to determine if he has malaria, or 
residuals therefrom.  If any such malaria residuals are 
identified, the examiner should opine as to whether it is at 
least as likely as not that the veteran's malaria or the 
residuals therefrom are related to service.

All pertinent VA and/or private treatment records should be 
obtained and associated with the claims file.

With regard to the issue of entitlement to separate 10 
percent ratings for the service-connected bilateral tinnitus, 
the RO issued a rating decision in May 2005 which granted 
service connection for bilateral tinnitus and assigned a 
single 10 percent rating.  The veteran subsequently submitted 
a timely Notice of Disagreement in August 2005, asserting 
that he was entitled to separate 10 percent ratings for each 
ear because the tinnitus was bilateral.  The RO has not yet 
issued a Statement of the Case as to the issue of entitlement 
to separate 10 percent ratings for each ear for the service- 
connected tinnitus.

As such, the RO is now required to send the veteran a 
Statement of the Case on this issue in accordance with 38 
U.S.C.A. § 7105 and 38 C.F.R. §§ 19.29, 19.30.  Where a 
Notice of Disagreement has been submitted, the veteran is 
entitled to a Statement of the Case.  The failure to issue a 
Statement of the Case is a procedural defect requiring a 
remand.  Manlincon v. West 12 Vet. App. 238 (1999).

Accordingly, the case is REMANDED for the following action:

1.  Obtain and associate with the claims 
file all available recent VA and/or 
private medical records concerning 
treatment received by the veteran for his 
claimed residuals of malaria, not already 
associated with the claims file.

2.  Schedule the veteran for a VA 
examination to determine the current 
nature and likely etiology of the claimed 
malaria residuals.  The claims folder 
must be made available to and reviewed by 
the examiner in conjunction with the 
requested study.  The examiner should 
elicit from the veteran and record a full 
clinical history referable to the claimed 
malaria.  The examiner should first 
identify if any such malaria residuals 
exist, and if so, should provide an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
(a 50 percent or greater probability) 
that any current malaria residuals had 
their onset during service, or are the 
result of malaria contracted during 
service, based on all of the pertinent VA 
and private medical evidence in the 
claims file.  In particular, the examiner 
should consider the veteran's hearing 
testimony, service medical records and 
service personnel file, as well as any 
additional pertinent medical evidence 
that is obtained and associated with the 
claims file subsequent to this remand.  
All findings must be reported in detail 
and all indicated testing must be 
accomplished.

3.  Issue the veteran a Statement of the 
Case as to the issue of entitlement to 
separate 10 percent ratings for each ear 
for the service-connected bilateral 
tinnitus in accordance with 38 U.S.C.A. § 
7105 and 38 C.F.R. §§ 19.29, 19.30.  If 
the veteran perfects his appeal by 
submitting a timely and adequate 
substantive appeal, then the RO should 
return the claim to the Board for the 
purpose of appellate disposition.

4.  Following completion of the 
development requested, readjudicate the 
veteran's claim of service connection for 
residuals of malaria.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided with a supplemental statement of 
the case (SSOC), and an appropriate 
period of time allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



